

116 HR 8043 IH: Scholarship for Service: The Building Better Americans Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8043IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a scholarship program for certain individuals who have completed at least 2 years of service in the military, emergency medical service, police force, or as a teacher’s assistant or firefighter, and for other purposes.1.Short titleThis Act may be cited as the Scholarship for Service: The Building Better Americans Act. 2.Scholarship for service in the military, police force, or as a firefighterPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following: 11Scholarship for Service Program420S.Scholarship for service in the military, emergency medical service, police force, or as a teacher’s assistant or firefighter(a)Definition of eligible studentIn this subpart, the term eligible student means a student who prior to enrolling as an undergraduate in an institution of higher education—(1)served at least 2 years in the military, emergency medical service, police force, or as a teacher’s assistant or firefighter; and(2)submits to the Secretary a certification of the service described in paragraph (1).(b)Grants(1)In generalAt the election of the eligible student under paragraph (2), the Secretary shall award a grant to such eligible student in the amount equal to the cost of attendance at the institution of higher education in which such eligible student enrolls.(2)Option of eligible studentAn eligible student may elect to receive a grant under paragraph (1) for any 2 academic years in which such student is an undergraduate..